Citation Nr: 0946332	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 
2005, for service connection for post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability, to include as secondary to service-
connected right and left knee disabilities.   
 
3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral pelvis disabilities, to include as secondary to 
service-connected right and left knee disabilities.   
 
4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral foot disabilities, to include as secondary to 
service-connected right and left knee disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from March 2005 and May 
2007 RO rating decisions.  The March 2005 RO decision granted 
service connection and a 30 percent rating for PTSD, 
effective March 8, 2005.  

The May 2007 RO decision denied service connection for a low 
back disability, bilateral pelvis disabilities, and for 
bilateral foot disabilities, all to include as secondary to 
service-connected right and left knee disabilities, 
apparently on a de novo basis.  In August 2009, the Veteran 
testified at a Travel Board hearing at the RO.  

While the May 2007 RO decision (noted above) denied service 
connection for a low back disability, bilateral pelvis 
disabilities, and for bilateral foot disabilities, (all to 
include as secondary to service-connected right and left knee 
disabilities), apparently on a de novo basis, the RO had 
previously denied service connection for these conditions (to 
include as secondary to service-connected right and left knee 
disabilities), in a final October 2005 RO decision.  
Therefore, the Board must address whether the Veteran has 
submitted new and material evidence to reopen his claims for 
entitlement to service connection for a low back disability, 
bilateral pelvis disabilities, and for bilateral foot 
disabilities, all to include as secondary to service-
connected right and left knee disabilities.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Additionally, the Board notes that the issue of entitlement 
to an effective date earlier than March 8, 2005, for service 
connection for PTSD, was denied in a November 2005 RO 
decision as well as pursuant to the May 2007 RO decision 
(noted above).  The Board observes, however, that the March 
2005 RO decision (also noted above) granted service 
connection and a 30 percent rating for PTSD, effective March 
8, 2005.  In July 2005, the Veteran filed a timely notice of 
disagreement as to the March 8, 2005 effective date assigned 
for his service-connected PTSD pursuant to the March 2005 RO 
decision.  See 38 C.F.R. §§ 20.201, 20.302.  Therefore, the 
Board notes that the issue of entitlement to an effective 
date earlier than March 8, 2005, for service connection for 
PTSD, has actually been pending since that time.  

The issues of whether new and material evidence has been 
received to reopen claims for entitlement to service 
connection for a low back disability, bilateral pelvis 
disabilities, and for bilateral foot disabilities, all to 
include as secondary service-connected right and left knee 
disabilities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On January 17, 2002 (years after the Veteran's separation 
from service), the RO received the first formal or informal 
claim for service connection for PTSD.  

2.  The RO subsequently granted service connection for PTSD, 
effective March 8, 2005 (the date of a VA psychiatric 
examination that resolved the question of the Veteran's 
psychiatric diagnosis).  

3.  A January 11, 2002 statement from a VA psychologist 
reported that preliminary results indicated that the Veteran 
met the criteria for PTSD.  Other private and VA treatment 
records dated prior to March 8, 2005, related diagnoses 
including PTSD.  

4.  The effective date for service connection for PTSD is 
January 17, 2002, the date of the Veteran's first formal or 
informal claim for service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an earlier effective date January 17, 2002, 
for service connection for PTSD, have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  In light of the fully favorable 
decision as to the issue of entitlement to an effective date 
earlier than March 8, 2005, for service connection for PTSD, 
the Board finds that no further discussion of VCAA compliance 
is warranted.  

Analysis

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The Veteran had active service from June 1971 to July 1974.  
His DD-214 does not indicate that he was awarded decorations 
evidencing combat.  The Veteran's service treatment records 
do not show complaints of or treatment for PTSD or any 
psychiatric problems.  Such records do show treatment for 
injuries following a motorcycle accident including a compound 
fracture of the right patella with a rupture of the 
quadriceps mechanism; a fracture of the medial condyle of the 
right femur; a concussion; and multiple contusions and 
lacerations.  

Private and VA treatment records, including VA examination 
reports, dated from September 1974 to January 2002 show that 
the Veteran was treated for disorders including PTSD.  

A January 11, 2002 statement from a VA psychologist reported 
that the Veteran underwent PTSD screening at a VA facility 
PTSD program.  The psychologist stated that preliminary 
results indicated that the Veteran met the criteria for PTSD 
secondary to a serious motorcycle accident that occurred 
while he was in the military.  

On January 17, 2002, the Veteran filed his initial claim for 
service connection for PTSD.  

A March 2002 VA psychiatric examination report noted that the 
Veteran's claims file and medical records were reviewed.  The 
examiner noted that the Veteran suffered a motorcycle 
accident during service and that the RO had conceded that 
such accident was a stressor.  The examiner reported that 
data from the clinical interview indicated that the Veteran 
met criteria A for PTSD by virtue of his motorcycle accident 
during service.  The examiner stated that there were also 
indications of avoidance and social isolation by the Veteran.  
The examiner commented, however, that the results of the 
examination did not indicate that the Veteran suffered from 
any of the hyperarousal or re-experiencing symptoms that were 
characteristic of PTSD.  The examiner reported that the 
Veteran had signs of some depressive symptoms, but that those 
symptoms were not of sufficient duration or intensity to meet 
the criteria for a major depressive disorder.  It was noted 
that data from the Global Assessment of Functioning (GAF) 
scale revealed a score of 65, suggesting some social and 
interpersonal impairment.  The examiner stated that such 
impairment was due to the Veteran's relationship problems and 
some of the dysphoria that he experienced.  The diagnosis was 
no diagnosis.  

In June 2002, the RO denied service connection for PTSD.  The 
Veteran subsequently appealed the June 2002 RO decision.  

A March 2003 VA treatment entry noted that the Veteran wanted 
help for PTSD, flashbacks, and nightmares regarding a 
motorcycle accident, as well as for depression and sleep 
problems.  

An April 2003 VA treatment entry related an assessment that 
included rule out PTSD related to a motor vehicle accident; 
depression not otherwise specified versus major depressive 
disorder; and possible borderline/avoidant traits.  A June 
2003 VA treatment entry related diagnoses of depression and 
PTSD (related to a motor vehicle accident).  A September 2003 
entry noted an assessment of organic personality disorder and 
depression, not otherwise specified.  A January 2004 entry 
related an assessment of organic personality disorder and 
dysthymia.  

A June 2004 treatment report from a private nurse noted, as 
to a summary, that the magnitude of the Veteran's exposure to 
physical and emotional trauma was the major barrier to his 
recovery.  The nurse reported that the Veteran's symptoms 
included, but were not limited to, migraines, depression, 
knee pain, impotency, stress, nightmares, flashbacks and 
insomnia.  The nurse stated that the Veteran's chronic PTSD 
prevented him from consistent employment.  

In December 2004, the Board remanded the issue of entitlement 
to service connection for PTSD for further development to 
include a VA examination to determine if the Veteran had 
PTSD.  The Board specifically noted that the record revealed 
several diagnoses including PTSD, organic personality 
disorder, dysthymia, and depression.  

A March 8, 2005 VA psychiatric examination report related a 
diagnosis of PTSD.  The examiner indicated that the Veteran 
reported, as to his stressor, that he was involved in a motor 
vehicle accident in Ethiopia.  The examiner stated that 
although the Veteran did not remember the details of the 
accident, his presentation was consistent with his 
presentation at previous examinations, and that in his 
opinion, there was no doubt that the Veteran did suffer a 
stressor event sufficient to be etiologically linked to a 
diagnosis of PTSD.  The examiner remarked that the Veteran's 
stressor was the accident from his active duty service.  The 
examiner noted that the Veteran's symptoms included sleep 
disturbance, nightmares, intrusive thoughts, avoidance 
behavior, numbing, and exaggerated startle response.  The 
examiner stated that the Veteran's symptoms were in the 
serious range and were reflected in a GAF score in the 41 to 
50 range.  

In March 2005, the RO granted service connection and a 30 
percent rating for PTSD, effective March 8, 2005 (the date of 
the March 8, 2005 VA psychiatric examination).  The RO 
indicated that March 8, 2005 was the first date that the 
Veteran was given a diagnosis of PTSD by a doctor.  

The Board observes, however, that the March 8, 2005 VA 
psychiatric examination was actually conducted by a VA 
psychologist.  

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for PTSD was 
received by the RO on January 17, 2002.  

There is no evidence of VA receipt of any written document 
that would constitute a claim, formal or informal, for 
service connection for PTSD, until January 17, 2002.  As this 
was years after the Veteran's separation from service, 
service connection for PTSD may be no earlier than January 
17, 2002, the date of VA receipt of the claim.  

The Board observes, however, as noted above, the RO actually 
assigned an effective date of March 8, 2005, the date of the 
March 8, 2005 VA psychiatric examination report.  

The Veteran essentially asserts that service connection for 
PTSD should be effective January 17, 2002, the date he filed 
his claim for PTSD.  He specifically alleges that he was 
diagnosed with PTSD at that time, as shown by a January 2002 
statement from a VA psychologist.  

The Board observes that the January 11, 2002 statement from a 
VA psychologist reported that the Veteran underwent PTSD 
screening at a VA facility PTSD program.  The psychologist 
specifically stated that preliminary results indicated that 
the Veteran met the criteria for PTSD secondary to a serious 
motorcycle accident that occurred while he was in the 
military.  Additionally, although a March 2002 VA psychiatric 
examination report indicated that there was no diagnosis of 
PTSD, several subsequent VA and private treatment reports 
related diagnoses including PTSD.  

Further, the examiner pursuant to the March 8, 2005 VA 
examination, specifically indicated that although the Veteran 
did not remember the details of the accident during service, 
his presentation was consistent with his presentation at 
previous examinations, and that in his opinion, there was no 
doubt that the Veteran did suffer a stressor event sufficient 
to be etiologically linked to a diagnosis of PTSD.  

The Board notes that the controlling law and regulations 
regarding effective dates are clear.  The effective date of 
an award of compensation based on an original claim (received 
beyond one year after discharge), will be the date of VA 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  The Board notes that as the Veteran was first 
diagnosed with PTSD pursuant to a January 11, 2002 VA 
psychologist statement, and that this diagnosis was 
eventually confirmed in March 2005.  Given these 
circumstances, and resolving doubt in favor of the veteran, 
the Board will consider the date that entitlement arose for 
PTSD to have been January 11, 2002, prior to the January 17, 
2002 date of the Veteran's initial claim.  

As the law for assigning effective dates directs that the 
effective date of an award of compensation based on an 
original claim (received beyond one year after discharge), 
will be the date of VA receipt of the claim, or date 
entitlement arose, whichever is later, the Board finds that 
the later of the two dates, January 17, 2002, is the proper 
effective date for the grant of service connection for PTSD.  


ORDER

An earlier effective date of January 17, 2002, for service 
connection for PTSD, is granted.  


REMAND

The remaining issues on appeal are whether new and material 
evidence has been received to reopen claims for entitlement 
to service connection for a low back disability, bilateral 
pelvis disabilities, and for bilateral foot disabilities, all 
to include as secondary to right and left knee disabilities.  
The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

At the August 2009 Board hearing, the Veteran testified that 
he received treatment for his claimed low back disability, 
bilateral pelvis disabilities, and bilateral foot 
disabilities, specifically during the period from August 2005 
to March 2006, at the Phoenix, Arizona VA Medical Center, the 
Tucson, Arizona VA Medical Center, and at the Prescott, 
Arizona VA Outpatient Clinic.  The Veteran's representative 
reported that the Veteran believed that an orthopedic 
specialist did confirm that there was some mechanical 
misalignment that would affect his feet, possibly his hips, 
and his lower back, and that it could be attributed to his 
knees.  The Board observes that the only VA reports of record 
during that period refer to the Veteran's hearing problems.  

As there are possible further treatment records, including 
possibly VA treatment records, that may be pertinent to the 
Veteran's claims, they should be obtained.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

If any of the VA treatment records show a relationship 
between the Veteran's claimed low back disability, bilateral 
pelvis disabilities, and bilateral feet disabilities, and his 
service-connected right and left knee disabilities, the 
Veteran should be scheduled for a VA examination with the 
opportunity to obtain a responsive etiological opinion, 
following a review of the entire claims folder, as to his 
claims.  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
treatment records, which are not already 
in the claims folder, concerning his 
claimed low back, bilateral pelvis, and 
bilateral foot problems, and dated since 
August 2005, from the Phoenix, Arizona VA 
Medical Center, the Tucson, Arizona VA 
Medical Center, and at the Prescott, 
Arizona VA Outpatient Clinic.  

2. Ask the Veteran to identify all other 
medical providers who have treated him low 
back, bilateral pelvis, and bilateral foot 
problems since August 2005. After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.

3.  If such records are obtained and 
indicate a relationship between the 
Veteran's claimed low back, bilateral 
pelvis, and bilateral foot problems and 
his service-connected right and left knee 
problems, schedule the Veteran for a VA 
examination by a physician, who has yet to 
examine the Veteran, to determine the 
nature and likely etiology of his claimed 
low back, bilateral pelvis, and bilateral 
foot disabilities, to include as secondary 
to service-connected right and left knee 
disabilities.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any diagnosed 
low back, bilateral pelvis, and bilateral 
foot disabilities, are etiologically 
related to the Veteran's period of 
service.  If not, the examiner should then 
opine as to whether the Veteran's service-
connected right and left knee disabilities 
aggravated (permanently worsened beyond 
the natural progression) any diagnosed low 
back disabilities, bilateral pelvis 
disabilities, and bilateral foot 
disabilities, and if so, the extent to 
which they are aggravated.  

4.  Thereafter, readjudicate the Veteran's 
claims as to whether new and material 
evidence has been received to reopen 
claims for entitlement to service 
connection for a low back disability, 
bilateral pelvis disabilities, and for 
bilateral foot disabilities, all to 
include as secondary to right and left 
knee disabilities.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


